Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  139121                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 139121
                                                                    COA: 291724
                                                                    Wexford CC: 04-007370-FH
  CLIFFORD LEE-MARK WILKINSON,
            Defendant-Appellant.

  _________________________________________/

         By order of January 29, 2010, the application for leave to appeal the June 9, 2009
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Feezel (Docket No. 138031). On order of the Court, the case having been decided on
  June 8, 2010, 486 Mich 184 (2010), the application is again considered, and it is
  DENIED, because the defendant’s motion for relief from judgment is prohibited by MCR
  6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           s0131                                                               Clerk